Citation Nr: 0841834	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for an upper spine 
condition, including secondary to service-connected lumbar 
herniated nucleus pulposis with compressive neuropathy.

2.	Entitlement to service connection for hypertension.

3.	Entitlement to service connection for atrial 
fibrillation.

4.	Entitlement to service connection for residuals of a 
stroke.

5.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic fatigue or chronic fatigue syndrome, including as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976, June 1980  to September 1984, January 1985 to 
March 1990, November 1990 to June 1991, and February 1992 to 
August 1994.  He had service in the Persian Gulf from January 
1991 to May 1991.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied entitlement to the 
benefits sought.  This case was later transferred to the RO 
in St. Louis, Missouri.  

The veteran has provided along with a July 2006 VA Form 9 
(Substantive Appeal to the Board) copies of treatment records 
from a period of private hospitalization.   The RO has since 
obtained additional records from VA and private treatment 
sources.  Following receipt of the above the veteran 
completed a waiver of RO initial consideration of the 
evidence.  Thus, the Board will review this medical evidence 
in the first instance.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).


FINDINGS OF FACT

1.	The preponderance of the medical evidence is against the 
finding that the veteran has an upper spine condition that is 
etiologically related to his service-connected lumbar spine 
disorder, or to an incident of his service.

2.	The veteran did not develop hypertension within one year 
of separation from service.  The medical evidence 
preponderates against finding that hypertension otherwise 
developed due to his service.
3.	The competent evidence weighs against the presence of a 
medical nexus between atrial fibrillation and the veteran's 
service. 

4.	The competent evidence weighs against the presence of a 
medical nexus between the residuals of a stroke and the 
veteran's service. 

5.	In an August 1998 rating decision, the RO denied the 
veteran's original claim      for service connection for 
fatigue, including as due to undiagnosed illness.                
The decision was not appealed.

6.	Several additional items of evidence have since been 
associated with the record, however, none of the newly 
received evidence relates to an unestablished fact necessary 
to substantiate the veteran's claim.


CONCLUSIONS OF LAW

1.	An upper spine condition was not incurred or aggravated 
during service, nor is it proximately due to or the result of 
a service-connected lumbar spine disability.               38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

2.	Hypertension was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008);             38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.	Atrial fibrillation was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.	The residuals of a stroke are not from a disability 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.	The August 1998 rating decision that denied entitlement 
to service connection for fatigue, including as due to an 
undiagnosed illness, is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2008).

6.	New and material evidence has not been received to 
reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56          (Apr. 30, 
2008), to be codified later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the veteran of what evidence would 
substantiate his claims through VCAA notice letters dated in 
April 2004 and February 2006 which informed him as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision.  The June 2006 Statement of the Case (SOC) 
explained the criteria to substantiate a claim for service 
connection.  The VCAA notice further indicated the joint 
obligation between VA and the veteran to obtain pertinent 
evidence and information, including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Furthermore, a supplemental March 2006 letter provided notice 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court set 
forth additional criteria as to the content of the notice to 
be provided in connection with a petition to reopen, 
essentially requiring that VA provide a comprehensive 
definition of "new and material" evidence.  In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element found 
insufficient in the previous denial.  In this instance, with 
regard to the veteran's petition to reopen under 
consideration, the February 2006 notice correspondence to the 
veteran provided a claim-specific definition of the standard 
for "new and material" evidence which met the notice 
obligations prescribed by the Kent decision.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
this instance, the initial notice correspondence met the 
criteria for timely notice.  The remaining letter issued 
following the September 2004 rating decision on appeal did 
not satisfy this standard.  However, the veteran has had an 
opportunity to respond to the most recent February 2006 
correspondence prior to issuance of the June 2006 SOC. During 
this time period he underwent several VA examinations 
relevant to his claims.  There is no indication of any 
further available evidence or information that must be 
associated with the record.  The veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining service treatment and 
personnel records, and post-service records of VA and private 
medical treatment.  The veteran has undergone several VA 
examinations.  See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
support of his claims, the veteran provided additional 
private treatment records, and personal statements and lay 
statements from other individuals.  He has not requested the 
opportunity to testify at a hearing at any point.  The record 
as it stands includes sufficient competent evidence to decide 
the claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claims on the merits.

Analysis of the Claims

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis and cardiovascular-
renal disease (including hypertension), will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  The term "cardiovascular-
renal" disease for purpose of the regulations on presumptive 
service connection applies to combination involvement of the 
type of arteriosclerosis, nephritis, and organic heart 
disease, as well as hypertension since it is considered an 
early symptom long preceding the development of those 
diseases in their more obvious forms.  38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).              In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under the current version of 38 C.F.R. § 3.310(b), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service 
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the current level of severity of the nonservice-connected 
disease or injury.                 These evaluations of 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the VA rating 
schedule for evaluating that particular nonservice-connected 
disorder.  See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006), later codified at 38 C.F.R. § 3.310(b).        
A.	Upper Spine Condition

The treatment history from service does not indicate any 
injury to the upper spine, including the cervical spine or 
upper regions of the thoracic spine.  

In November 1974 the veteran sustained a concussion when he 
was accidentally hit on the back of the head by a closing 
tank hatch.  A January 1976 medical examination refers to 
this event and states there were no sequelae. 

There is a report from May 1983 as to a bruise on the right 
lower arm and head after being involved in a fight.  The 
treating physician applied seven sutures to the back of the 
head for treatment of a laceration to the occipital region of 
the head.

The veteran did sustain a back injury in March 1992 while 
moving furniture, which by all indication was to the lower 
back.  The diagnosis was herniated nucleus pulposis at L5-S1 
with compressive neuropathy.  He underwent a lumbar 
diskectomy for treatment of a herniated disc at L5-S1 in July 
1992.  A May 1994 examination the veteran underwent on his 
last period of separation from service stated he denied any 
significant problem other than some lingering low back pain.

Following the veteran's separation from service he underwent 
a January 1995 VA examination of the spine, at which he 
reported having continued back problems subsequent to surgery 
in the lumbar region, indicating he had low back pain with 
radiation to the right leg.  The diagnosis was a history of 
back injury with herniated nucleus pulposis status-post 
laminectomy in the lumbar region with apparent             
re-bulging of the lumbar disc on the right.

The report of a February 1998 VA general medical examination 
indicates the veteran's complaint of multiple joint pains, 
which included the upper and lower back, and pains in the 
shoulders, knees and both hands.  He denied any history of 
trauma, inflammation, or swelling to any of these areas, and 
stated he took over-the-counter pain medication for relief of 
symptoms.  Physical examination of the neck indicated this 
area had full range of motion.  There was no evidence of 
thyroid enlargement or cervical adenopathy.  The extremities 
were essentially symmetrical with full range of motion in all 
joints.  The diagnosis stated was, in pertinent part, 
herniated nucleus pulposis at L5-S1, neuropathy of the left 
leg secondary to herniated nucleus pulposis, status-post 
lumbar laminectomy and diskectomy, and muscle contraction 
pain of the upper back. 

On a June 2006 VA orthopedic examination of the spine the 
examiner initially stated his review of the medical records 
since service.  The veteran reported having had neck and 
upper back pain, right side worse than left, with 
intermittent radiation to the right lower extremity.  He 
described flare-ups only in the back, not the neck, which 
occurred once to twice per week with spasms.  Physical 
examination revealed the spine was straight without 
deformities, cervical and lumbar lordosis were normal, and 
the back was symmetrical in appearance with no muscular 
abnormalities.  Range of motion in the cervical spine was 
forward flexion to          20 degrees, and extension to 15 
degrees, with pain on motion experienced.  Neurologically the 
veteran perceived blunted sensation over his right lateral 
calf, with no loss in the upper extremities.  Muscle tone and 
strength were normal.           An x-ray showed narrowing of 
the C5-C6-C7 level disc spaces, vertebral marginal spurrings 
at the lower level, and minimal foraminal encroachments at 
C4-C5-C6 levels bilaterally.  The diagnosis was degenerative 
osteoarthritis/disc disease of the lumbar spine, status-post 
laminectomy/diskectomy, L5-S1, with sensory neuropathy; 
degenerative osteoarthritis of the thoracic spine; and 
degenerative osteoarthritis/disc disease of the cervical 
spine.

The examiner further stated that the veteran injured his 
lower back in the service, requiring surgery, though there 
was no indication of injury to his thoracic or cervical spine 
in service.  After separation from service the veteran had 
driven trucks for many years and had developed poor posture.  
According to the examiner, the degenerative changes in his 
thoracic and cervical spine were not additional changes due 
to his lumbar condition, as the service-connected lumbar 
spine disorder did not cause or create the changes in the 
rest of his spine.  The examiner indicated that 
osteoarthritis at the veteran's age was commonly seen.  He 
expressed the viewpoint that any contention that arthritis of 
the thoracic and cervical spine was due to or caused by his 
lumbar condition could not be supported by accepted medical 
practice, and there was no nexus between these conditions.
In June 2007, the veteran was seen at a neurosurgical clinic 
for evaluation of right cervical radiculopathy, with 
decreased sensory function in the C6 distribution.  Review of 
an MRI scan of the cervical spine showed a herniated disc at 
C4-5 on  the right and stenosis at C5-6.  In August 2007 the 
veteran underwent an anterior cervical diskectomy infusion at 
C4-5 and C5-6 with allograft and plate.                The 
impression after this procedure was of a well-aligned 
postoperative cervical fusion. 

The medical evidence pertaining to the etiology and treatment 
history of a cervical spine disorder has been considered both 
as to service incurrence and a secondary medical relationship 
to a service-connected lumbar spine disability.  For the 
reasons indicated, the preponderance of these findings 
effectively weigh against the claim.   

As to the theory of secondary service connection, the opinion 
provided from the June 2006 orthopedic examiner addresses the 
potential likelihood that there is an association between 
lumbar spine and cervical spine disorders.  The examiner 
after the opportunity to complete an evaluation and review 
the medical history found that this was not the case, and 
identified other factors such as the progress of arthritis 
over a period of time as a more likely explanation.  This is 
the only opinion to date that addresses the question of 
secondary service connection.  The remaining records of 
continuing medical treatment have been reviewed on whether 
the symptoms of the neck have a correlation to a lumbar 
herniated disc disorder, and there is no evidence suggesting 
a relationship between the two conditions.  As the above       
June 2006 physician's opinion is substantiated by a complete 
review of the medical history, it should be afforded 
significant probative value.  See e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Board may consider and 
evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances).  See also Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  The examiner's conclusion while 
expressed in terms of whether the lumbar spine disorder 
caused cervical and thoracic disorders also clearly 
determined that the lumbar spine disorder "did not cause or 
create" any changes elsewhere in the spine, and as result 
further rules out the likelihood that the lumbar spine 
disorder chronically aggravated degenerative osteoarthritis 
of the thoracic  and cervical spine, as another basis for 
secondary service connection. 38 C.F.R.           § 3.310(b).  
See also Anderson v. West,  12 Vet. App. 491, 495 (1999), 
citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

When considering the theory of direct service connection as 
an alternate basis of recovery, there is also no apparent 
basis upon which to associate an upper spine condition with 
an incident of the veteran's service.  The November 1974 and         
May 1983 injuries he sustained in service involved trauma of 
some form including the head region though these were treated 
immediately and with no apparent further symptoms.  The 
records show that at most these were acute and transitory 
episodes with no residual condition.  While the veteran 
sustained a back injury in March 1992 his corresponding 
treatment records are limited to evaluation for a herniated 
disc at L5-S1 in the lower spine.  Since a diagnosis of 
arthritis affecting the cervical spine within one year of 
separation from service in August 1994 is not of record,  the 
provisions by which a disorder may be presumed incurred in 
service (absent competent evidence of the same) do not apply.  
38 C.F.R. §§ 3.307, 3.309.

The medical evidence following the veteran's service then 
indicates that on VA examination in February 1998 he 
experienced muscle contraction pain of the upper back.  The 
orthopedic findings for the neck and the upper thoracic spine 
were normal.  This treatment history does not suggest the 
likelihood of association between any in-service injury, and 
muscle contraction pain found approximately four years later.  
The June 2006 VA opinion is consistent in that it noted the 
absence of in-service injury, and that intercurrent work-
related injuries were a more likely cause.   
  
These medical findings as a result do not provide a basis for 
service connection on direct or secondary theories of 
recovery.  The veteran's own assertions have also been taken 
into account in resolving this claim, however, as he is a 
layperson without a medical background, his statements cannot 
establish a link between a cervical spine disorder and 
service, or a service-connected disability, without 
corroborating medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 
 

For these reasons, the claim for service connection for an 
upper spine condition is being denied.  Since the 
preponderance of the evidence is unfavorable, the benefit-of-
the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

B.	Hypertension

The regulatory definition of "hypertension" for VA 
compensation purposes is that of a diastolic blood pressure 
predominantly 90-mm or greater, or isolated systolic 
hypertension with systolic blood pressure predominantly 160-
mm or greater with diastolic reading less than 90-mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101.   

During the veteran's initial service entrance examination in 
January 1973 blood pressure was 130 / 78.  A January 1976 
examination revealed blood pressure           of 116 / 80.  A 
physical examination in January 1985 for an unrelated 
condition showed in part a blood pressure reading of 118 / 
70.  In March 1989 the reading  was 122 / 88.  A May 1991 
examination on release from a period of active duty indicates 
a reading of 140 / 100.  On retesting the reading was 130 / 
98.               Then on a May 1994 separation examination 
the veteran's blood pressure            was measured at 132 / 
68. 

The medical evidence since service includes a July 1995 VA 
examination of the stomach which also revealed blood pressure 
of 130 / 84.  

During a February 1998 VA general examination the veteran 
gave a history of elevated blood pressure which was diagnosed 
in September 1997, and stated he was taking medication with 
good control.  The review of the cardiovascular system showed 
regular rate and rhythm with a regular pulse of 80 per 
minute, and no murmur, S3, or S4.  The diagnosis included 
that of hypertension.

On a March 1998 VA respiratory examination blood pressure was 
123 / 81. 

Records of general medical consultations from a private 
clinic dated May to December 2004 note ongoing assessments of 
hypertension and atrial fibrillation, and a history of a 
stroke.

A February 2005 report of a private physician's evaluation 
for multiple medical problems states an assessment in part of 
chronic atrial fibrillation, intermittent; cerebrovascular 
accident with right hemiparesis in 2003 now resolved; and 
hypertension treated with medication.  

The veteran underwent a June 2006 VA examination for 
hypertension as to which the physician stated his review of 
the claims file.  The examiner noted what service medical 
history demonstrated as to blood pressure when periodically 
measured.    He observed that there were other risk factors 
for high blood pressure of a history of smoking and having 
been overweight.  During a 1998 VA compensation and pension 
examination the veteran had given a history of initial 
diagnosis of hypertension in September 1997.  When seen at a 
VA hospital in 2002, he gave a history of hypertension since 
2001.  Upon physical examination the veteran's blood pressure 
in his right arm while sitting was 118 / 68, and left arm 132 
/ 87, and while reclining his blood pressure was 136 / 92.  
There were no carotid bruits or signs of venous distention of 
the neck, and no chest wall defects.  The heart was in 
regular rhythm and rate with normal S1, S2, and no murmurs, 
rubs, or gallop.                    The extremities were 
without cyanosis, clubbing or edema.  A recent chest x-ray 
showed changes of mild emphysema, bilateral hilar lymph node 
and right basal parenchymal granulomatous calcifications, and 
no infiltrates or cardiomegaly.          An EKG showed normal 
sinus rhythm.

The examiner's diagnosis was systemic hypertension.  This 
condition was            well-controlled with an apparent 
onset according to the records between 1997 and 2001, several 
years after separation from service.  There was no documented 
evidence of hypertension in the service, with no evidence of 
sustained elevated blood pressures which met the criteria for 
a diagnosis of hypertension, or evidence of any diagnosis or 
treatment for the same between 1973 and 1994.  


The overview of the veteran's treatment for hypertension does 
not substantiate that this disorder is causally related to 
his service.  Between the time period of 1989 and 1991 there 
were notably blood pressure readings taken that met the 
criteria for either hypertension or pre-hypertension.  
However, on examination when the veteran underwent his last 
period of separation his blood pressure was entirely normal.  
Hypertensive symptoms did not manifest within one-year of 
service to warrant applying the regulations on presumptive 
service connection.  The evidence does not further 
demonstrate that hypertension diagnosed following service was 
incurred therein.  See 38 C.F.R. § 3.303(d).  The opinion of 
the June 2006 VA examiner on the issue of causation ruled out 
a causal relationship.  In providing this opinion the 
examiner noted that there was no evidence of hypertension in 
service, and that the onset of these symptoms was several 
years afterwards.  There were other causative factors 
unrelated to service that the examination identified.  
Accordingly, the preponderance of the evidence is against the 
finding that hypertension is due to the veteran's service.

In light of the above, the Board is denying the claim for 
service connection for hypertension.  The preponderance of 
the evidence is unfavorable, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A.                § 5107(b); 38 C.F.R. § 3.102. 

C.	Atrial Fibrillation

The service treatment records are absent for a diagnosis or 
suspected occurrence of atrial fibrillation, or other 
confirmed cardiovascular condition.

As indicated on one of the veteran's review examinations 
during service, in 1989  he was admitted to a military 
hospital for a possible heart attack, which was determined to 
be a severe hiatal hernia. 

The report of a March 1998 VA general medical examination 
shows a diagnosis of hypertension, with no other findings of 
cardiovascular abnormalities noted. 

An August 2002 private physician's report states diagnoses of 
atrial fibrillation for which the veteran took anticoagulant 
medication, and of hypertension.  

In August 2003 correspondence the veteran stated that he had 
recently experienced a mild stroke and was admitted to a 
private hospital due to his heart going into atrial 
fibrillation.  According to the veteran he had been admitted 
twice to a hospital during service for possible heart 
problems, and had a contributing medical history of 
hypertension.

Private hospitalization records from June to August 2003 
indicate the veteran was admitted in June 2003 with symptoms 
of right arm numbness, right leg weakness, blurred vision, 
and headache.  He reported a history of hypertension for 
three years. The veteran was evaluated there and found to 
have atrial fibrillation with rapid ventricular response.  He 
reported he had experienced occasional palpitations before in 
the past, but had no prior history of atrial fibrillation or 
cardiac history.             He was placed on medication to 
control his symptoms, and converted to normal sinus rhythm on 
the second treatment day and had a relatively uneventful 
hospital course from that point forward.  On a consultation 
with a cardiologist an ECG showed atrial fibrillation with 
rapid ventricular response.  An exercise tolerance test was 
normal.  The impression was of atrial fibrillation with rapid 
ventricular response, new onset, although with onset of 
right-sided weakness, as well as hypertension, controlled, 
and right-sided weakness ruling out transient ischemic 
attack.  Following a two-day treatment period the discharge 
diagnosis was atrial fibrillation with rapid ventricular 
response, now converted to normal sinus rhythm; transient 
ischemic attack; old lacunar infarct noted incidentally on a 
CT scan; and a history of hypertension.  

The veteran was evaluated again in August 2003 for a 
recurrence of atrial fibrillation.  He had a negative nuclear 
stress test, and his symptoms predominantly were palpitations 
and racing heart.  He was prescribed blood thinner 
medications since he apparently had a transient ischemic 
attack in the past possibly associated with his atrial 
fibrillation.  The recommendation was for further treatment 
and avoidance of smoking or use of caffeinated substances.

A February 2005 general physical examination states in part 
the veteran had a previous cerebrovascular accident with 
right hemiparesis in 2003, now resolved, and for which he 
took blood anticoagulant medications.

In conjunction with the veteran's June 2006 VA examination 
for hypertension,     the examiner stated that as the 
veteran's hypertension did not have an onset during his 
period of service, the specific examinations for arrhythmia 
and brain and spinal cord worksheets were cancelled.  The 
examiner further stated that as to the opinion whether atrial 
fibrillation and subsequent stroke were residuals of 
hypertension,      the veteran had several risk factors for 
stroke to include hypertension, atrial fibrillation, and 
chronic cigarette smoking.  He also had several risk factors 
for atrial fibrillation to include hypertension, male gender, 
obesity, chronic obstructive pulmonary disease, and 
hyperthyroidism with Graves disease. 

The report of a July 2007 VA outpatient consultation 
indicates that an EKG test had shown sinus rhythm with 
ventricular rate of 79, and no acute ST-T wave changes noted.  
His recent medical history included the 2003 episode of 
atrial fibrillation and a transient ischemic attack, 
following which the veteran was prescribed anticoagulant 
medication although he had not taken this over the previous 
two years.  He had experienced another episode of 
palpitations approximately one year ago.  The medical 
assessment indicated atrial fibrillation, now of regular 
rhythm and rate; cardiovascular accident / transient ischemic 
attack, stable; and hypertension, well controlled with 
medication.  

Based upon the above there is no specific indication of 
atrial fibrillation, or a related cardiovascular condition 
that occurred during the veteran's service.  On the one 
incident in which the veteran directly sought treatment to 
rule out the possibility of a myocardial infarction the 
subsequent evaluation confirmed that he had a hiatal hernia 
and no cardiac symptoms.  Following service, the first 
indication of relevant symptomatology was the episode of 
hospitalization in June 2003 for atrial fibrillation with 
rapid ventricular response.  There was no reported history of 
atrial fibrillation before that time period, and at least one 
evaluating physician described the condition as "new 
onset."  Hence, there is no continuous pattern of symptoms 
of the disability claimed from service to the present.  See 
38 C.F.R. § 3.303(b).             See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999) (holding that medical evidence 
is generally required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated, if the condition                is not one 
where a layperson's observations would be competent).

The medical findings provided in connection with the June 
2006 VA cardiovascular examination do not substantiate a link 
between atrial fibrillation and service.              On 
determining as stated that hypertension was not incurred in 
service, the VA examiner did not continue with another 
examination entirely for atrial fibrillation.   While he did 
not expressly offer the reasoning for so doing, there is no 
statement on his part to indicate a plausible causal 
relationship to service.  The examiner instead identified 
various nonservice-connected risk factors that tend to weigh 
against such a causal relationship.  This included 
hypertension itself, chronic obstructive pulmonary disease, 
and hyperthyroidism as other contributing causes for atrial 
fibrillation.

Accordingly, the claim for service connection for atrial 
fibrillation is denied.             The preponderance of the 
evidence is unfavorable and the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

D.	Residuals of a Stroke

On evaluation and treatment in June 2003 at a private medical 
facility for an episode of atrial fibrillation an old lacunar 
infarct was discovered.  The evaluating physicians did not 
state what represented the likely date of onset.  This 
notwithstanding, the association of a prior transient 
ischemic attack with atrial fibrillation indicates a more 
recent onset, inasmuch as atrial fibrillation itself 
developed several years subsequent to service.  The June 2006 
VA examiner further associated the condition of a stroke with 
factors unrelated to the veteran's service, including 
hypertension, atrial fibrillation, and chronic cigarette 
smoking.  



As a result, the preponderance of the medical evidence on the 
issue of causation weighs against the claim.  Under these 
circumstances, the benefit-of-the-doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b);         
38 C.F.R. § 3.102.
 
Petition to Reopen

As indicated, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  The 
implementing regulation for this provision is          38 
C.F.R. § 3.317. 

Following a revision to 38 U.S.C.A. § 1117, effective March 
1, 2002, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 C.F.R. § 
3.317 (a)(2).



Since the prior denial of the veteran's claim, VA has also 
amended the applicable regulation by extending the 
presumptive period within which the Gulf War illness statute 
applies through December 31, 2011.  See 71 Fed. Reg. 75669 
(Dec. 18, 2006).

In an August 1998 rating decision, the RO denied the 
veteran's original claim for service connection for fatigue.  
In providing the basis for this determination the RO 
explained that service history was negative for complaints, 
treatment, or diagnosis of fatigue during service.  The 
medical findings of record suggested that if anything the 
veteran maintained a highly demanding schedule and did not 
have any ongoing sign of fatigue.  The most recent 
documentation on a March 1998 general examination did show 
fatigue although this was by reported history.  There was no 
other evidence of medical treatment for fatigue since 
service.  The RO further found that recovery was not 
available under the undiagnosed illness statute at 38 
U.S.C.A. § 1117 since there was no evidence of unexplained 
fatigue that manifested with such severity as to be 
considered compensable in degree.

The RO notified the veteran of this determination the 
following month, and the veteran did not file a timely notice 
of disagreement (NOD) in response.  Hence,         the August 
1998 rating decision became final and binding on the merits.                 
See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted,     the credibility of the evidence, although 
not its weight, is to be presumed.           Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. 
Brown,                 9 Vet. App. 273, 283 (1996).

Since the RO's August 1998 decision denying the veteran's 
original claim additional evidence has been made of record, 
comprising the reports of several VA medical examinations, 
including a June 2006 examination specifically in regard to 
chronic fatigue syndrome; the veteran's service personnel 
records; VA outpatient treatment records dated from September 
2007 to May 2008; and private clinical records from several 
sources, including those pertaining to outpatient treatment, 
and private hospitalization records from June to August 2003.  
The veteran has also provided several personal statements, 
and a July 2006 statement from his spouse. 

For purposes of the present claim, one or more of these newly 
received sources of evidence in order to constitute material 
evidence would have to relate to the reason the claim was 
previously denied, for the absence of a fatigue syndrome with 
a causal relationship to service, or otherwise that was a 
qualifying undiagnosed illness.

The report of a June 2006 VA examination indicated a 
diagnosis of fatigue not consistent with the criteria for the 
diagnosis of chronic fatigue syndrome.               This 
included under the VA criteria defining this disorder at 38 
C.F.R. § 4.88a.        The examiner attributed fatigue to 
numerous other factors of chronic cigarette smoking, lack of 
physical exercise, sleep apnea, and hypertension with 
medication.  The examiner could not comment on any 
relationship between the complaint of fatigue and service in 
the Persian Gulf without speculating.  These findings 
effectively rule out chronic fatigue syndrome as defined 
under the provisions of        38 U.S.C.A. § 1117, or with a 
direct established causal relationship to the veteran's 
service. 

Additional VA medical examinations completed in June 2006 
were specifically for claimed hypertensive and cervical spine 
disorders.

The veteran's service personnel records indicate his 
occupational designations and qualifications and where he was 
located throughout his service.  These records confirm his 
service in the Persian Gulf from January to May 1991.  There 
is no record of reported symptoms he had at any point during 
his service.  

VA outpatient treatment records dated from September 2007 to 
May 2008 include both audiological consultations for hearing 
loss, and general medical consultations.

A June 2007 neurosurgical report documents the veteran's 
anterior cervical diskectomy procedure.

Reports from a private neurologist dated between April and 
June 2007 indicate treatment for lumbar degenerative disc 
disease, and restless leg syndrome.

A February 2005 physician's report providing a general 
overview of the veteran's condition referenced several 
diagnosed disorders including dyspnea, microscopic hematuria 
and atrial fibrillation.  The physician also noted 
snoring/crowded pharyngeal airway, with suspected sleep 
apnea, causing the veteran to have        non-restorative 
sleep.  There was no separately diagnosed condition of 
fatigue.   The corresponding treatment records from this 
physician from January to    February 2005 pertain primarily 
to treatment for a pulmonary disorder.

Records from a private clinic from May 2004 to December 2004 
are in regard to treatment for various present cardiovascular 
conditions.

Records dated from August 2003 to February 2004 from a 
private neurologist pertain to evaluation for a previous 
transient ischemic attack, in addition to diagnosed atrial 
fibrillation and hypertension. 

The October 2002 report of diagnostic testing from a private 
physician, as well as medical records from April 2004 to June 
2004 from a nephrology specialist concern evaluation of 
various renal conditions.  

The reports of the veteran's private hospitalization from 
June to August 2003 are       in reference to evaluation and 
treatment for an episode of atrial fibrillation, and          
at which time a previous lacunar infarct was discovered on 
diagnostic testing. 

A July 2006 lay statement from the veteran's spouse describes 
her observation of the veteran's symptoms of fatigue 
including sleeplessness and irritability, and the effect that 
this had upon several aspects of his daily functioning. 

The remaining evidence which has been provided in connection 
with the veteran's petition to reopen consists of his own 
statements, and this information was generally of record at 
the time of the previous denial.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  See also Untalan v. Nicholson, 20 Vet. 
App. 467 (2006)          (the presentation of new arguments 
based on evidence already of record as of the previous 
decision does not constitute new evidence).  In addition, the 
Court has held that lay testimony does not comprise a basis 
to reopen a claim where the determinative issue is that 
involving medical causation.  See Moray v. Brown,           5 
Vet. App. 211, 214 (1993). 

Accordingly, the newly received evidence does not establish 
the element of a medical nexus to service based upon either 
38 U.S.C.A. § 1117 under which a condition is presumed 
incurred in service, or competent medical evidence 
demonstrating the same.  Hence, new and material evidence has 
not been received to reopen the claim for service connection 
for fatigue.  38 C.F.R. § 3.156.  As the criteria for new and 
material evidence to reopen the claim have not been met,            
the benefit-of-the-doubt doctrine does not apply, and the 
petition to reopen must be denied.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).








ORDER

Service connection for an upper spine condition, including 
secondary to lumbar herniated nucleus pulposis with 
compressive neuropathy, is denied.

Service connection for hypertension is denied.

Service connection for atrial fibrillation is denied.

Service connection for residuals of a stroke is denied.

The petition to reopen a claim for service connection for 
chronic fatigue or chronic fatigue syndrome, including as due 
to an undiagnosed illness, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


